DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 19-20 are objected to because of the following informalities:
In claim 4, lines 3-4, “device associated” should be –device is associated.
In claim 19, line 5, “device;” should be –device; and-.
In claim 19, line 9, “the driver” should be –wherein the driver-.
In claim 19, line 17, “establish” should be –establishing-.
In claim 19, line 49, “agent;” should be –agent; and-.
In claim 19, line 50, “the peripheral” should be –wherein the peripheral-.
In claim 20, line 4, “and a” should be –or a-.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 

Referring to independent claim 1, the claim appears to describe a series of steps in identifying a peripheral device based on identifying data received via remote connection. However, the claim does not appear to show what is performing the steps of searching, updating, or configuring.
Claims 2-10 do not appear to provide any disclosure to overcome these issues; therefore, they are rejected by the same reasoning accordingly.

Referring to independent claim 11, the claim appears to describe a series of steps of configuring a peripheral device. However, the claim does not appear to show what is performing the steps of receiving and obtaining.
Claims 12-18 do not appear to provide disclosure to overcome these issues; therefore, they are rejected by the same reasoning accordingly.

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 1-20 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:

Referring to independent claim 1, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest a method comprising: configuring a peripheral driver to interface with a user-
Further, it would not have been obvious to combine the above limitations with the remaining limitations of the claim.

Referring to independent claim 11, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest a method comprising: reporting the scanner identifying information, the host device identifying information, and the enroll ID when present to the remote server over the network connection.
Further, it would not have been obvious to combine the above limitations with the remaining limitations of the claim.

Note that independent claim 19 contains the corresponding limitations of claims 1 and 11 as shown above; therefore, it can be considered as comprising allowable subject matter by the same reasoning accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Coutts et al. (US 6,311,165) discloses a peripheral device configured for rebooting initiated through a remote server using a remotely executing Dynamic Host Control Protocol service.
Baron et al. (US 8,032,353) discloses an apparatus for bridging, via a communications network connection, communications between a peripheral of a remote computer and a host computer.

Lee (US 	2020/0220621) discloses mapping identification information of a peripheral device.
Anson et al. (US 2010/0306418) discloses searching for appropriate configuration data for a device based on identifying the model of the peripheral device.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184